UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7224



MARCHELLO ANTONIUS BITTING,

                                               Petitioner - Appellant,

          versus


THEODIS BECK,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cv-00279-NCT)


Submitted:   January 17, 2008               Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marchello Antonius Bitting, Appellant Pro Se.         Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marchello Antonius Bitting seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                 28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating      that   reasonable    jurists     would   find      that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Bitting has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability, deny Bitting’s motion to proceed in forma pauperis,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                     - 2 -